Case 2:16-cv-13655-MFL-EAS ECF No. 53 filed 04/20/20       PageID.1183    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ARABIAN MOTORS GROUP W.L.L.,

      Plaintiff,                                    Case No. 16-cv-13655
                                                    Hon. Matthew F. Leitman
v.

FORD MOTOR COMPANY,

     Defendant.
_________________________________/

  ORDER (1) DENYING PLAINTIFF’S MOTION FOR ENTRY OF FINAL
      JUDGMENT (ECF No. 46) AND (2) SETTING SCHEDULE

      On January 10, 2020, Plaintiff Arabian Motors Group W.L.L. (“Arabian

Motors”) filed a Motion for Entry of Final Judgment (ECF No. 46). Defendant Ford

Motor Company responded to the motion on January 31, 2020. (See Resp., ECF No.

47.) The Court thereafter directed both parties to submit proposed judgments to aid

the Court in its consideration of Arabian Motors’ motion, and both parties submitted

such judgments. (See ECF Nos. 50 & 51.) The Court reviewed the proposed

judgments with the parties during an on-the-record video status conference on April

20, 2020.

      For the reasons explained on the record during the conference, the Court does

not believe that either proposed judgment accurately reflects the intended rulings of




                                         1
Case 2:16-cv-13655-MFL-EAS ECF No. 53 filed 04/20/20      PageID.1184   Page 2 of 2




the Court up to this point. Accordingly, IT IS HEREBY ORDERED that Arabian

Motors’ Motion for Entry of Final Judgment (ECF No. 46) is DENIED.

      As further explained on the record, by not later than MAY 18, 2020, Ford

shall file an answer or otherwise respond to the Complaint.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: April 20, 2020                 UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 20, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
